Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-7,9-10,17-21 are allowable. The restriction requirement between species A-F, as set forth in the Office action mailed on 1/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/26/2021 is partially withdrawn.  Claim 8 , directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10,17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious 
a method for reconstructing anatomic tissue of a musculo-skeletal apparatus comprising the steps of:
providing a warp knit fabric material implant consisting of a biodegradable single
synthetic porous polymeric material having proximal and distal fixation regions and having a tensile stiffness that is at least 50% lower than a tensile stiffness anatomic musculo-skeletal tissue which the implant is reconstructing; and
securing the implant at the proximal and distal fixation regions to the anatomic musculoskeletal tissue.
Or
a method for reconstructing anatomic tissue of a musculo-skeletal apparatus comprising the steps of:
 identifying an anatomic tissue for reconstruction, the anatomic tissue comprising a ligament or a tendon, the anatomic tissue for reconstruction having a corresponding native tissue tensile stiffness; and securing an implant to the anatomic tissue for reconstruction at proximal and distal fixation regions of the implant, the implant comprising a warp knit tissue scaffold comprising a biodegradable synthetic porous polymeric material, the implant having a tensile stiffness that is lower than the native tensile stiffness of the anatomic tissue at the time the implant is secured to the anatomic tissue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774